Semiannual Report Templeton Developing Markets Trust Your Funds Goal and Main Investments: Templeton Developing Markets Trust seeks long-term capital appreciation. Under normal market conditions, the Fund invests at least 80% of its net assets in securities of companies located or operating in developing market countries, as defined in the Funds prospectus. This semiannual report for Templeton Developing Markets Trust covers the period ended June 30, 2012. Economic and Market Overview Emerging market economies generally continued to grow faster than developed market economies during the six months under review. Emerging market stocks had a solid start to 2012 as improved economic data, government and central bank efforts to stimulate growth and substantial investment inflows drove mar- ket performance. The European Unions approval of a second bailout package for Greece and the European Central Banks additional issuance of low interest loans to the regions banks worth more than 529 billion euros (approximately US$700 billion) to ease the credit crunch and contain the debt crisis provided investors with additional reasons to remain positive. The tide changed in April, however, as it became evident the eurozone sovereign debt crisis was far from contained. Record-high unemployment in the region, speculation on Greeces exit from the European Union and concerns about Spanish banks solvency worsened. Weaker-than-expected U.S. economic data raised fears of another recession in the worlds largest economy. Major emerging economies including China and India reported slowing gross domestic product growth. News that the Chinese government had no plans to implement a wide- scale stimulus package also weighed on investor confidence. Global stock prices rebounded in the first three weeks of June as optimism on the victory of the pro-bailout New Democracy party in Greece and expectations of a third quantitative easing (QE3) program from the U.S. Federal Reserve Board (Fed) fueled stock market performance. However, sentiment turned sour as investors focused on Spains banking crisis and the The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 17. Semiannual Report | 3 Feds decision to extend the maturity extension program, dubbed Operation Twist, rather than to implement QE3. Financial markets received good news on the last trading day of June when European leaders agreed to directly recapitalize the regions struggling banks and work toward budgetary and political union. Global stocks rallied, leading emerging market stocks, as measured by the MSCI Emerging Markets (EM) Index, to post a +4.12% total return in U.S. dollar terms for the six-month period. 1 Investment Strate g y We employ a fundamental research, value-oriented, long-term investment approach. We focus on the market price of a companys securities relative to our evaluation of its long-term earnings, asset value and cash flow potential. We also consider a companys profit and loss outlook, balance sheet strength, cash flow trends and asset value in relation to the current price. Our analysis considers the companys corporate governance behavior as well as its position in its sector, the economic framework and political environment. We invest in securities without regard to benchmark comparisons. Performance Overview Templeton Developing Markets Trust  Class A had a +0.33% cumulative total return for the six months ended June 30, 2012. In comparison, the MSCI EM Index and the Standard & Poors ® /International Finance Corporation Investable Composite Index, which track global emerging market stock performance, had total returns of +4.12% and +4.48% for the same period. 1, 2 Please note index performance is provided for reference and we do not attempt to track any index but rather undertake investments on the basis of fundamental research. In addition, the Funds return reflects the effect of fees and expenses for professional management, while an index does not have such costs. You can find the Funds long-term performance data in the Performance Summary beginning on page 7. 1. Source: © 2012 Morningstar. All rights reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The indexes are unmanaged and include reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 2. STANDARD & POORS ® , S&P ® and S&P 500 ® are registered trademarks of Standard & Poors Financial Services LL
